Citation Nr: 1313164	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity, evaluated as 20 percent disabling from September 1, 2004 through August 24, 2006, 100 percent disabling from August 25, 2006 through October 31, 2006, and 20 percent disabling from November 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION


The Veteran had active military service from July 1996 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.  

This matter was previously before the Board in September 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As explained in further detail below, the Board finds that the RO substantially complied with the mandates of its remand, and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 
In April 2007, the Board denied the Veteran's claim for a rating in excess of 20 percent from September 1, 2004 for his back disability.  That issue was on appeal from a February 2004 rating decision.  Prior to the Board's April 2007 decision, the Veteran in November 2006, filed a statement seeking an increased rating.  This statement was taken by the RO as a claim for an increased rating despite the fact that the issue was already on appeal to the Board at that time.  In January 2007, prior to the Board's April 2007 decision, the RO granted the Veteran a temporary evaluation of 100 percent from August 25, 2006 through October 31, 2006.  It does not appear from the claims file that this January 2007 rating decision or clinical records from 2006 were associated with the claims file at the time of the April 2007 Board decision.  Based on the foregoing, and in giving a possible benefit to the Veteran, the Board will consider the rating period on appeal to be from November 2005, one year prior to the Veteran's November 2006 claim, provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2012). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  
 

FINDINGS OF FACT

1.  Prior to August 25, 2006, the Veteran's service-connected spine disability of degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity was manifested by pain.  

2.  The Veteran had spinal surgery on August 25, 2006.

3.  From August 25, 2006 to November 1, 2006, a 100 percent evaluation was in effect for the Veteran's service-connected spine disability of degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity.

4.  From November 1, 2006, the Veteran's service-connected spine disability of degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity was manifested by complaints of sleep problems, numbness and burning in the right lateral thigh region, and pain; objectively, the Veteran had flexion to 45 degrees with pain beginning at 45 degrees, meralgia paresthetica of the right lateral femoral cutaneous nerve, and no radiculopathy.  

5.  The Veteran is service connected for chronic adjustment disorder associated with degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity.

6.  The Veteran is service connected for left lumbar radiculopathy associated with degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity, prior to August 25, 2006 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

2.  The criteria for a rating in excess of 20 percent from November 1, 2006 for degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243, 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in October 2008 and October 2011.  The claim was subsequently readjudicated in June 2012; thus, the Veteran has not been prejudiced by the timing of the notice. 

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains VA medical records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran was afforded a VA examination in October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board finds that the RO substantially complied with the mandates of its remand.  In its remand, the Board directed that the VA examiner, in addition to other action, "should" state whether the Veteran's disability has resulted in doctor-prescribed bed rest.  The October 2011 VA examiner failed to discuss this; however, he noted that the Veteran did not have IVDS.  In addition, there is no competent credible evidence that the Veteran has IVDS or that he has been prescribed bed rest during the pertinent rating period on appeal.  Thus, the Board finds that remand to obtain an addendum to the October 2011 VA examination is not warranted.  See Dyment v. West, 13 Vet. App. 141 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2012), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2012).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis if the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

As noted above, the Board will consider the rating period on appeal to be from November 2005, one year prior to the Veteran's November 2006 claim, provided that the evidence reflects a worsening of the disability during that one year time period.  38 C.F.R. § 3.400(o)(2) (2012). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  


Prior to August 25, 2006

A November 2005 VA clinical record reflects that the Veteran had previously had a spine fusion in February 2004.  The record reflects that the Veteran sought treatment for persistent back pain, more on the right side, that bothers him daily.  X-rays revealed a hardware fracture.  The examiner noted that the Veteran's fusion did not look stable, and on flexion/extension, there may be a small degree of movement on his lumboscral x-rays.  The examiner recommended a repeat instrument fusion.  

A December 2005 VA clinical record also reflects that all four screws from the spine fusion "appear to be fractured and there appears to be some progression of his spondylolisthesis as a consequence of this technical instrument failure."  

A February 2006 p re-operative consult record reflects that the Veteran can walk a block or two on level ground at 4 miles per hour.

A June 2006 VA clinical record reflects that the Veteran had complaints of persistent and progressive low back following the L4-5 fusion.  It was noted that he did not have neurologic deficit, but that he does have mainly pain and a very antalgic gait.  He was scheduled for surgery in August 2006.

An August 2006 VA clinical record reflects that the Veteran reported that following his February 2004 surgery, his left leg pain has resolved, but he still had "some persistence of decreased low back pain."  He reported that his back pain has progressively gotten worse.  He denied any symptoms in the left lower extremity, but stated that the pain now also has radiated to his right hip.  He denied any numbness or tingling down his lower extremities.  He reported that over the last couple of months, he had a decreased ability to carry out an activity because of worsening pain.  Upon clinical examination, he had grossly intact nerve function and 5/5 motor strength.  His reflexes were normal and his scar was well healed.  

The Veteran had surgery on his back on August 25, 2006.  The RO granted the Veteran a 100 percent temporary evaluation from August 25, 2006 through October 31, 2006 based on the surgery and need for convalescence.

In sum, the record reflects that the Veteran's hardware in his back was in need of repair, that the Veteran had increasing pain due to the fractured hardware, and that he had surgery to correct the hardware on August 25, 2006.  Despite the findings, the evidence does not reflect that a rating in excess of 20 percent was warranted prior to August 25, 2006.  

The Veteran would be entitled to a 40 percent evaluation, or higher, if the evidence reflected that he had forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

The Board is sympathetic to the Veteran's pain; however, the evidence does not reflect that, even with his pain, he had forward flexion limited to such a degree as to warrant a rating in excess of 20 percent.   He also had grossly intact nerve function and 5/5 motor strength.  His reflexes were normal and his initial scar was well healed.  

The Veteran again had surgery on his back on August 25, 2006.  The RO granted the Veteran a 100 percent temporary evaluation from August 25, 2006 through October 31, 2006.

From November 1, 2006

A November 3, 2006 VA clinical record reflects that the Veteran described his lower back pain as a 7 out of 10.  It was described as both dull and sharp.  It was noted that this "pain intensity is acceptable to the patient."

A November 6, 2006 VA mental health note reflects that the Veteran was "walking very slowly with a cane."

A November 22, 2006 VA clinical record reflects that the Veteran had no back pain, no tenderness, and the surgical incision was well healed.   

A November 27, 2006 VA mental health note reflects that the Veteran reported that he was more active over recent weeks with a holiday and his back pain had increased to a 6 or 7 out of 10.  He reported that his back pain causes him to awaken during his sleep.

A December 18, 2006 VA mental health note also reflects difficulty sleeping due to back pain.

A December 21, 2006 pain medicine consult note reflects that the Veteran had back pain which was a continuous ache that is nonradiating and is a 6 out of 10 in intensity.  He reported that Motrin does nothing for the pain, but that Gabapentin helps his pain.  Upon clinical examination, the Veteran had tenderness over the lower lumbar spine.  He had a negative straight leg test.  His forward flexion was limited to approximately 45 degrees due to pain.  

A January 2007 VA administrative note reflects that per the recommendation of the pain clinic consult, the Veteran's dosage of Gabapentin would be increased.  

Additional records also reflect that the Veteran had complaints of pain in April 2007 ( 6 out of 10 which was described as "aching" and "tightness") and June 2007 (6 out of 10 which was described as "aching").

A February 2007 EMG consult note reflects that the Veteran has some residual back pain.  His gait was within normal limits.  It was noted that difficulty with ambulation was mainly related to decreased endurance and low back pain exacerbation.  It was further noted that sometime after the surgery, the Veteran had numbness and burning in the right lateral thigh region, which he described as being dull and annoying.  It was noted that he had no bowel or bladder dysfunction, no tingling or numbness past the knee on the right side, and no sensory symptoms on the left lower extremity.  He denied any localized weakness of the lower extremities.  The EMG report reflects that nerve conduction studies of the lower extremities were notable for findings compatible with right lateral femoral cutaneous nerve neuropathy (i.e. meralgia paresthetica).  There was no evidence of radiculopathy on either side.

A June 2007 neurology attending note reflects that the Veteran reported some bilateral back muscle spasms.  It was also noted that he had had meralgia paresthetica of the right thigh in January 2007.  It was noted that his back problems are becoming less severe and have become episodic rather than constant.  He had a well-healed incision, and his gait and station were normal.  

A March 2008 VA record reflects that the Veteran had a history of chronic low back pain.  It was noted that his pain is manageable without medications.  It was also noted that he had no pain on that date.  

An April 2008 mental health VA examination report reflects that the Veteran stated that over the counter medication helps when his pain is at its worst but that he tries to avoid medication because "they don't really help anyway so I just try to rest."

A September 2008 VA record reflects that the Veteran's chronic low back pain was "stable" and that he had no pain on that date.  

A November 2008 VA record reflects that the Veteran's chronic low back pain was "stable".  He was seen for a routine visit and had complaints of bilateral knee pain.  The report is negative for any complaints of back pain. 

A March 2009 VA record reflects that the Veteran's chronic low back pain was "stable".  He was seen for a routine visit follow-up exam and had complaints of right foot pain after dropping furniture on it.  The report is negative for any complaints of back pain. 

A November 2009 VA record reflects that the Veteran's chronic low back pain was "stable".  

An October 2011 VA examination report is of record.  It reflects that the Veteran reported midline low back pain with referral to the right buttocks, with no radiation down the leg.  Aggravating factors were sitting or standing for long periods.  Rest was a relieving factor.  It was noted that he uses Etodolac for pain.  Etodolac is a nonsteroidal anti-inflammatory drug (NSAID).  The Veteran did not report that flare-ups impact the function of the spine.  The Veteran had flexion to 45 degrees with painful motion beginning at 45 degrees.  He had extension to 15 degrees, with painful motion beginning at 15 degrees.  He had lateral flexion to 20 degrees with painful motion beginning at 20 degrees on the right, and left lateral flexion to 25 degrees with painful motion beginning at 25 degrees.  Lateral rotation was 30 degrees or greater bilaterally with painful motion beginning at 30 degrees or greater.  The Veteran was able to perform repetitive use testing with no change on forward flexion, extension, lateral flexion, or lateral rotation.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  He had no functional loss and/or functional impairment.  He had localized tenderness or pain to palpation of the right buttock.  He had no guarding or muscle spasms.  His muscle strength was 5 out of 5, and he had no muscle atrophy.  He had normal lower extremity sensory examination and reflexes. Straight leg raising test results were negative.  He had no radicular pain or signs of radiculopathy.  He had no neurologic abnormalities related to the thoracolumbar spine, no IVDS, and no use of an assistive devices as a normal mode of locomotion.  His thoracolumbar spine disability did not impact his ability to work.  

As noted above, the Veteran would be entitled to a 40 percent evaluation, or higher, if the evidence reflected that he had forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There is no competent credible evidence of record which reflects that the Veteran, even with his pain or other factors under DeLuca, had forward flexion limited to such a degree.  The December 21, 2006 pain medicine consult note reflects that the Veteran's forward flexion was limited to approximately 45 degrees due to pain.  The October 2011 VA examination report also reflects that the Veteran had flexion to 45 degrees with pain beginning at 45 degrees. 

The Board also notes that the records reflect that the Veteran's pain was becoming less severe (June 2007 neurology note), was episodic rather than constant (June 2007 neurology note), was manageable at times without medication (March 2008), was treated with rest (April 2008), was stable (April 2008), and was not present on some dates (March 2008 and September 2008). 

The Board has considered that the Veteran has reported difficulty sleeping due to back pain.  The Veteran is service-connected for chronic adjustment disorder associated with degenerative disc disease at L4-L5 with impingement of the thecal sac with associated numbness and tingling of the left lower extremity.  His sleep problems are contemplated in the rating for that disability.

Under the current regulation for the spine, associated objective neurologic abnormalities are evaluated under an appropriate diagnostic code.  There is no competent credible evidence of record that the Veteran has bowel or bladder impairment due to his service-connected spine disability.  The Veteran is service connected for left lumbar radiculopathy associated with degenerative disc disease at L4-L5 with impingement of the thecal sac with associated numbness and tingling of the left lower extremity.  Under Diagnostic Code 8520, a higher rating would be warranted if the evidence reflected that the Veteran had moderate, moderately severe, severe incomplete, or complete paralysis of the sciatic nerve.  The evidence reflects a finding of no radiculopathy.  (See February 2007 and October 2011 examination reports); thus a higher evaluation is not warranted.

The Board has also considered whether the Veteran is entitled to a rating for the lateral cutaneous nerve on the right side; but finds that he is not.  There is no evidence that the Veteran's symptoms, described in February 2007 as "dull" and "annoying" rise to the level of severe to complete paralysis of the nerve.  DC 8529 so as to warrant a compensable evaluation.  

The Board has considered whether the Veteran is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS), but the evidence of record reflects that he does not have IVDS.  Also, the evidence does not reflect that the Veteran had incapacitating episodes during the pertinent time period on appeal.  

The Board has also considered whether the Veteran should be separately rated for a scar of his back, but finds that he should not.  There is no evidence of record that the Veteran's scar was deep, caused limited motion, was 144 square inches or greater in size, was unstable, or was painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as in effect prior to October 23, 2008 and from October 23, 2008). 

In sum, the evidence of record does not support a finding that a rating in excess of 20 percent is warranted for the Veteran's service-connected spine disability prior to August 25, 2006 or from November 1, 2006.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extra-schedular

The Board has considered that the Veteran has several service-connected disabilities and has determined which symptoms are attributable to a service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) . 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's spine is manifested by pain, reduced range of motion, a history of radiculopathy and/or neuropathy symptoms, and sleep problems; all of these symptoms have been considered in the Veteran's rating evaluations; therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  In addition, exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.   Initially, the Board notes that the Veteran does not meet the criteria for TDIU under 38 C.F.R. § 4.16(a).  

As noted above, the October 2011 VA examiner found that the Veteran's service-connected spine disability did not impact his ability to work.  The Board has also considered that the Veteran's acquired psychiatric disability has been associated with his service-connected spine disability.  A June 2007 VA mental health record reflects that the Veteran was caring for his children while his wife worked full time.  It was also noted that he was attending school full time where he was taking basic courses and was planning to graduate in August 2007.  After graduation, he was planning to transfer to a four year college.  An April 2008 QTC examination report reflects that the Veteran was unemployed but was recently able to finish his second Associates degree.  It was noted that he had moved to the area in December and had started to an effort toward finding work in approximately April 2008.  A March 2009 VA record reflects that the Veteran had been employed from October 2008 through February 2009 but had problems do due being late "too many times."  It does not reflect that he was unable to maintain substantial gainful employment due to his service-connected disabilities.  Based on the foregoing, the Board finds that a remand for RO consideration of entitlement to TDIU is not warranted. 


ORDER

Entitlement to an increased rating for degenerative disc disease at L4-L5 with impingement of the thecal sac and associated numbness and tingling of the left lower extremity, evaluated as 20 percent disabling from September 1, 2004 through August 24, 2006, 100 percent disabling from August 25, 2006 through October 31, 2006, and 20 percent disabling from November 1, 2006, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


